     Case 1:20-cv-04281-TWT-LTW Document 25 Filed 02/09/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

NICHON ROBERSON,

                    Plaintiff,
                                            Civil Action No.
       vs.                                  1:20-cv-04281-TWT-LTW


 RENTDEBT AUTOMATED
 COLLECTIONS, LLC and
 EXPERIAN INFORMATION
 SOLUTIONS, INC.,



                    Defendants.


                NOTICE OF SUBSTITUTION OF COUNSEL

      COMES NOW Defendant RentDebt Automated Collections, LLC,

(“RDAC”) and respectfully request that Leslie K. Eason of Gordon Rees Scully

Mansukhani be substituted as counsel for Montoya M. Ho-Sang in this case.

Substitute counsel’s contact information is as follows:

                                 Leslie K. Eason
                         Gordon Rees Scully Mansukhani
                      55 Ivan Allen Jr. Blvd., NW, Suite 750
                               Atlanta, GA 30308

      All further pleadings, order, and notices should be sent to substitute counsel.
                       Case 1:20-cv-04281-TWT-LTW Document 25 Filed 02/09/21 Page 2 of 2




                        Respectfully submitted, this 9th day of February, 2021.

                                                         GORDON REES SCULLY
                                                         MANSUKHANI, LLP

                                                         /s/ Leslie K. Eason
                                                         Leslie K. Eason
                                                         Georgia Bar No. 100186
                                                         55 Ivan Allen Jr. Blvd., NW, Suite 750
                                                         Atlanta, GA 30308
                                                         404-978-7317
                                                         678-389-8475 (Facsimile)
                                                         leason@grsm.com

                                                         Counsel for Defendant Rent Debt
                                                         Automated Collections, LLC


                                           CERTIFICATE OF SERVICE

                        I hereby certify that I have this 9th day of February, 2021, electronically filed

                  the foregoing Notice of Substitution of Counsel via the CM/ECF electronic filing

                  system, which will cause a copy to be electronically served on all counsel of record.

                                                         GORDON REES SCULLY
                                                         MANSUKHANI, LLP

                                                         /s/ Leslie K. Eason
                                                         Counsel




1225755/56470947v.1
                                                            2
